Conviction for robbery; punishment, twenty years in the penitentiary.
The record is here without bills of exception. We, find no brief on file for the accused. Curtis Butler, the party alleged to have been robbed, testified that on the night in question appellant came to his room, drew a pistol upon him, and demanded and took from him sixty-five dollars, without his consent and because he was put in fear. Appellant denied the assault and robbery, and introduced some witnesses whose testimony seemed to indicate another party as guilty. Conflicts in testimony are for settlement by the jury. They seem to have accepted the State's testimony and theory of the case. There being testimony in the record to support their finding, we are without power to disturb the judgment.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.